DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Claims 1 and 7: “holding portion,” “placing portion,” and “control portion.”
Claims 5 and 10-11: “regulating members.”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCollum et al. (US 9,623,569).
McCollum discloses;
Claim 1. An article holding apparatus capable of holding a food (article 12 could contain food), the article holding apparatus comprising: a base portion (142); a holding portion (180) provided at the base portion and configured to hold a side portion of the article; a placing portion (188 and 189) provided at the base portion, the article being placed on the placing portion; and a control portion (124) configured to control a movement of the holding portion and a movement of the placing portion, wherein with the side portion of the article held by the holding portion, the control portion controls at least one of the movement of the holding portion relative to the base portion and the movement of the placing portion relative to the base portion to place the article on the placing portion (Col. 3-6 and Fig. 1-5).  
Claims 2 and 3. The holding apparatus according to claim 1, wherein: the holding portion is configured to be movable in a direction toward the base portion and a direction opposite to the direction toward the base portion; the control portion makes the holding portion hold the side portion of the article arranged at a predetermined position (134); and with the side portion of the article held by the holding portion, the control portion makes the holding portion move in the direction toward the base portion to place the article on the placing portion (Col. 8-9 and Fig. 8-9).  
Claims 4 and 8-9. The article holding apparatus according to claims 1 and 3 respectively, wherein with the side portion of the article held by the holding portion and with the article placed on the placing portion, the control portion controls at least one of the movement of the holding portion relative to the base portion and the movement of the placing portion relative to the base portion to release the article to a predetermined position (Col. 8-9 and Fig. 8-9).  
Claims 5 and 10-11. The holding apparatus according to claims 2-4 respectively, wherein: the predetermined position is a position between a pair of regulating members (side rails of 130) provided on a conveyor (130) so as to be opposed to each other; and an interval between the pair of regulating members is slightly larger than a width of the article (Col. 8-9 and Fig. 8-9).  
Claims 6 and 12-15. The article holding apparatus according to claims 1-5 respectively, wherein: the holding portion is configured to be movable in an upper-lower direction respectively while holding the side portion of the article; and with the side portion of the article held by the holding portion, the control portion makes the holding portion slightly lift the article upward and then controls at least one of the movement of the holding portion relative to the base portion and the movement of the placing portion relative to the base portion (Col. 8-9 and Fig. 7-9).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over McCollum in view of Smilowitz et al. (US 2018/0374144).
McCollum discloses;
Claim 7. A method of operating an article holding apparatus, the article holding apparatus comprising: a base portion (142); a holding portion (180) provided at the base portion and configured to hold a side surface of an article (12); a placing portion (188-189) provided at the base portion, the article being placed on the placing portion; and a control portion (124) configured to control a movement of the holding portion and a movement of the placing portion, the method comprising with the side surface of the food held by the holding portion, controlling at least one of the movement of the holding portion relative to the base portion and the movement of the placing portion relative to the base portion to place the food on the placing portion (Col. 3-6 and Fig. 1-5).  
	McCollum does not recite that the article is a food.  However, Smilowitz discloses a method of operating an article holding apparatus (Par. 0039-0059 and Fig. 4), and further discloses the article contains food (60).
	Therefore, in view of Smilowitz’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified McCollum’s article handling method to include articles that contain a food to minimize manual labor.
With respect to the limitations that have been cited as invoking 35 U.S.C. 112(f), note that the structures cited by McCollum as teaching these limitations, are either structurally similar to the respective structure cited by Applicant in the Specification, or perform the same claimed function.
For examination purposes, the recitation of “food” does not further limit the claimed apparatus invention, and it is believed that the positively recited structure is met by the prior art.  Thus, the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims (see MPEP 2115).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RONALD P JARRETT/Primary Examiner, Art Unit 3652